Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-20 are currently pending.

Priority
The Acknowledgment is made of applicant’s claim for priority under provisional Application No. 62/580,692, filed on November 02, 2017.
Acknowledgment is made of applicant’s claim for priority under National Stage Application No. PCT/US18/57232, filed on October 24, 2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/02/2020 and 12/09/2020 have been received and considered by the examiner.

Drawings
The drawings are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 12-13, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cialone et al. (US 2016/0024720 A1).
Regarding claim 1, Cialone teaches (Fig. 8-9): A railroad tie (30) formed of a polymeric or polymeric composite material (Abstract), the tie (30) comprising at least a top longitudinal surface (34A), a pair of side longitudinal surfaces (28A, 28B), a bottom longitudinal surface (34B), and two end faces (26A, 26B), wherein: at least the bottom longitudinal surface (34B) comprises a plurality of indentations (39) formed along a length of the bottom longitudinal surface (Fig. 9); and at least one serrated edge portion (annotated Fig. 9 below) having a plurality of serrations (32) is formed along at least part of the longitudinal length of the tie (30) at an edge between at least one of the side longitudinal surfaces (28A, 28B) and the bottom longitudinal surface (34B), wherein the plurality of indentations (39) and the at least one serrated edge portion are configured to provide increased mechanical interaction between the tie and an underlying ballast (para. 0082, lines 8-14).
Regarding claim 7, Cialone teaches the elements of claim 1, as stated above. Cialone further teaches (Fig. 8-9): the at least one serrated edge portion comprises a pair of serrated edge portions 
Regarding claim 12, Cialone teaches the elements of claim 1, as stated above. Cialone further teaches (Fig. 1 and 8-9): the tie (30) is formed from a material comprising a polymeric component selected from the group consisting of polyolefins, polystyrene, rubber, and mixtures thereof (Abstract).  
Regarding claim 13, Cialone teaches the elements of claim 12, as stated above. Cialone further teaches (Fig. 1 and 8-9): the material further comprises a filler component selected from the group consisting of fiber glass, mineral fillers, wood fibers, steel fibers, and mixtures thereof (Claim 8). 
Regarding claim 17, Cialone teaches (Fig. 8-9): A method of forming a railroad tie (30) having enhanced mechanical interaction with an underlying ballast (para. 0082, lines 8-14), the method comprising: forming an elongated tie of a polymeric or polymeric composite material  (Abstract), the tie having at least a top longitudinal surface (34A), a pair of side longitudinal surfaces (28A, 28B), a bottom longitudinal surface (34B), and two end faces (26A, 26B), forming a plurality of indentations (39) along at least a length of the bottom longitudinal surface (34B); and forming at least one serrated edge portion (annotated Fig. 9 below) having a plurality of serrations (32) along at least part of the longitudinal length of the tie (30) at an edge between at least one of the side longitudinal surfaces (28A, 28B) and the bottom longitudinal surface (34B).  
Regarding claim 19, Cialone teaches the elements of claim 17, as stated above. Cialone further teaches (Fig. 8-9):  the method of forming serrated edge portions (annotated Fig. 9 below) along at least part of the longitudinal length of the tie (30) at both edges between at least one of the side longitudinal surfaces (28A, 28B) and the bottom longitudinal surface (34B).  


    PNG
    media_image1.png
    276
    426
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5, 8-11, 14-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cialone et al. (US 2016/0024720 A1), in view of Nosker et al. (US 2003/0085293 A1).
 Regarding claim 2, Cialone teaches the elements of claim 1, as stated above. Cialone does not explicitly teach a plurality of indentations formed along the length of at least one of the pair of side longitudinal surfaces.
However, Nosker teaches: a plurality of indentations formed along the length of at least one of the pair of side longitudinal surfaces (para. 0027 and 0047). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Cialone to include a plurality of indentations formed along the length of at 
Regarding claim 3, Cialone teaches the elements of claim 1, as stated above. Cialone does not explicitly teach that at least some of the plurality of indentations are of differing depths.
However, Nosker further teaches: at least some of the plurality of indentations are of differing depths (para. 0031-0033). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Cialone to have indentations of differing depths, as taught by Nosker, in order to ensure that the indentations are “deep enough to allow significant mechanical interaction between the tie and ballast, but not deep enough into the tie to interfere significantly with the spike-tie interaction” (para. 0031).
Regarding claim 5, Cialone teaches the elements of claim 1, as stated above. Cialone further teaches (Fig. 8-9):  the at least one serrated edge portion (annotated Fig. 9 below) extends intermittently along the longitudinal length of the tie (30).
Regarding claim 8, Cialone teaches the elements of claim 1, as stated above. Cialone does not explicitly teach that at least one of a depth, a number, and a spacing of the plurality of indentations formed along a length of the bottom longitudinal surface varies dependent upon the location of a pair of rail plate mounting locations upon the top longitudinal surface of the tie.
However, Nosker teaches: A railroad tie, wherein a depth of indentations formed along a length of the bottom longitudinal surface varies dependent upon the location of a pair of rail plate mounting locations upon the top longitudinal surface of the tie (para. 0032). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Cialone to vary the depth of the plurality of indentations dependent upon the location of a pair of rail plate mounting locations, as taught by Nosker, in order to “limit the depth of 
Regarding claim 9, Cialone and Nosker teach the elements of claim 8, as stated above. Cialone further teaches (Fig. 7-9): the number of indentations (38) formed directly below the pair of rail plate mounting locations (above reinforcement members 106 in Fig. 7; Claim 7) is less than the number of indentations (39) formed at regions of the tie not lying below the pair of rail plate mounting locations (Fig. 9).
Regarding claim 10, Cialone and Nosker teach the elements of claim 8, as stated above. Cialone does not explicitly teach that the depth of the indentations formed directly below the pair of rail plate mounting locations is less than the depth of the indentations formed at regions of the tie not lying below the pair of rail plate mounting locations.
However, Nosker further teaches: the depth of the indentations formed directly below the pair of rail plate mounting locations is less than the depth of the indentations formed at regions of the tie not lying below the pair of rail plate mounting locations (para. 0032-0033). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Cialone to vary the depth of the plurality of indentations dependent upon the location of a pair of rail plate mounting locations, as taught by Nosker, in order to “limit the depth of the indentations so that attachment of the spikes will not induce splitting of the tie” (Nosker, para. 0032).
Regarding claim 11, Cialone and Nosker teach the elements of claim 8, as stated above. Cialone further teaches (Fig. 7-9): the spacing between the indentations (38) formed directly below the pair of rail plate mounting locations (above reinforcement members 106 in Fig. 7; Claim 7) is greater than the spacing between the indentations (39) formed at regions of the tie (30) not lying below the pair of rail plate mounting locations (Fig. 9).
Regarding claim 14, Cialone teaches the elements of claim 12, as stated above. Cialone does not explicitly teach that the polymeric components comprises HDPE. 
However, Nosker teaches: A railroad tie is formed with a material comprising polymeric components such as HDPE (Nosker, para. 0039). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Cialone to create the tie with polymeric components such as HDPE, since HDPE is a known material that is easily moldable and has a large strength to density ratio. 
Regarding claim 15, Cialone teaches the elements of claim 12, as stated above. Cialone does not explicitly teach that the material comprises one of (1) HDPE and fiber- glass, (2) HDPE, polystyrene and fiberglass, (3) HDPE, polypropylene and fiber glass, (4) HDPE and talc or gypsum, (5) HDPE, rubber, mineral filler and fiber glass, (6) HDPE, polypropylene and wood fiber, (7) HDPE and wood fiber, (8) HDPE, polystyrene and wood fiber, (9) HDPE and polystyrene, and (10) HDPE and polycarbonate (PC), acrylonitrile butadiene styrene (ABS), and PC/ABS blends.  
However, Nosker teaches: A railroad tie is formed with a material comprising HDPE and fiberglass (Nosker, para. 0039). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Cialone to create the tie with HDPE and fiberglass, since it is a suitable combination of materials (Nosker, para. 0039) and HDPE is a known material that is easily moldable, with a large strength to density ratio.
Regarding claim 16, Cialone teaches the elements of claim 1, as stated above. Cialone does not explicitly teach that the tie is formed from a plastic composite material comprising 20-50 wt.% of a polystyrene component and 50-80 wt.% of a polyolefin component, wherein the polystyrene component contains at least 90 wt.% polystyrene and the polyolefin component contains at least 75 wt.% high-density polyethylene.  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Cialone to create the tie with polystyrene and polyolefin components, since it is a suitable combination of materials used for a railroad tie to achieve a high compression modulus (para. 0057).  
Regarding claim 18, Cialone teaches the elements of claim 17, as stated above. Cialone does not explicitly teach a plurality of indentations formed along the length of at least one of the side longitudinal surfaces.
However, Nosker teaches: a plurality of indentations formed along the length of at least one of the pair of side longitudinal surfaces (para. 0027 and 0047). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Cialone to include a plurality of indentations formed along the length of at least one of the pair of side longitudinal surfaces, as taught by Nosker, in order to further increase resistance to sliding of the railroad ties in a ballast of a railroad bed. 
Regarding claim 20, Cialone teaches the elements of claim 17, as stated above. Cialone does not explicitly teach forming the plurality of indentations at a location below a pair of rail plate mounting locations upon the top longitudinal surface of the tie to be at least one of shallower, fewer in number, and further spaced apart than the plurality of indentations not located below the pair of rail plate mounting locations.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Cialone to change the depth of the plurality of indentations at a location below a pair of rail plate mounting locations upon the top longitudinal surface of the tie to be shallower than the plurality of indentations not located below the par of rail plate mounting locations, as taught by Nosker, in order to “limit the depth of the indentations so that attachment of the spikes will not induce splitting of the tie” (Nosker, para. 0032). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cialone et al. (US 2016/0024720 A1), in view of Hansen (US 2004/0232253 A1).
 Regarding claim 4, Cialone teaches the elements of claim 1, as stated above. Cialone does not explicitly teach that the at least one serrated edge portion extends continuously along the longitudinal length of the tie. 
However, Hansen teaches (Fig. 4): at least one serrated edge portion (97) extends continuously along the longitudinal length of the tie (90). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Cialone to continuously extend the serrated edge portion along the longitudinal length of the tie, as taught by Hansen, in order to provide a further enhanced mechanical interaction between the tie and the underlying ballast.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cialone et al. (US 2016/0024720 A1), in view of Matico (DE 2735797 A, provided with translation).
 Regarding claim 6, Cialone teaches the elements of claim 1, as stated above. Cialone does not explicitly teach that the serrations of the at least one serrated edge portion are pyramidal in shape. 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Cialone to include serrations that are pyramidal in shape, as taught by Matico, in order to improve a positional stability of the tie embedded in the ballast.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-1615744-A: Teaches that in order to prevent creeping of the rails the under surfaces of the sleeper bodies 1 are serrated or provided with teeth 7 and 8 which extend in opposite directions respectively. 
US-4083491-A: teaches angular surfaces 19 on edges of the tie. 
US-5609295-A: Teaches (Fig. 4) at least one serration edge portion (74) extends continuously along the longitudinal length of the tie.
US-20070187522-A1: Teaches (Fig. 7) the composite tie (20) has cavities (30) on the side surfaces (28), a tread on the top surface (22) and bottom surface (24) and a web containing an insert; the tread 34 on the bottom of the tie 20 and grooves 48 on the side 28 of the tie 20 also add to the lateral stability and extents intermittently along the longitudinal length of the tie. 
US-20130008973-A1: Teaches that the ties are composed of an immiscible polymer blend comprising (1) polyethylene (PE) and (2) acrylonitrile-butadiene-styrene (ABS), polycarbonate (PC), or a mixture of ABS and PC. In the preferred embodiment, the PE is high density PE (HDPE). Immiscible polymer blends composed of PE in combination with PC and/or ABS or a mixture thereof tends to increase the stiffness of an article manufactured with the blend; reinforcing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617